Citation Nr: 1038943	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased evaluation for bilateral bunion 
formation with metatarsalgia of the first metatarsal heads, 
currently assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on March 13, 2008, in Atlanta, Georgia, before 
Robert E. Sullivan, a Veterans Law Judge, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The Board remanded the case for further development in May 2008, 
and the case has since been returned to the Board for appellate 
review.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for a 
left peroneal nerve injury with foot drop.  However, during the 
pendency of the appeal, a March 2010 rating decision granted that 
benefit and assigned a 30 percent disability evaluation effective 
from May 11, 2007.  Therefore, the issue no longer remains in 
appellate status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

Reasons for Remand:  To ensure compliance with a prior remand and 
to afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Board notes that the case was remanded in May 
2008, in pertinent part, to afford the Veteran a VA examination.  
The Board had specifically noted that the Veteran's contention 
that his service-connected disability has been mischaracterized.  
In particular, he had asserted that he did not have bunions, but 
instead had a foot drop, arthritis, and loss of left foot 
function.  

Following the May 2008 remand, the Veteran was afforded a VA 
examination in January 2010, and as previously noted, service 
connection was subsequently granted for a left peroneal nerve 
injury with foot drop.  However, the January 2010 VA examiner did 
not identify which specific symptomatology was attributable to 
the Veteran's service-connected bilateral bunion formation with 
metatarsalgia of the first metatarsal heads, as requested in the 
prior remand.  Moreover, the examiner did not  report all signs 
and symptoms necessary for rating the disability under the rating 
criteria, such as whether there is malunion or nonunion of the 
tarsal or metatarsal bones.  

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders." Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, compliance with the terms of 
the remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance." 
Id.  Therefore, in effort to comply with the May 2008 remand, the 
Board finds that a VA examination and medical opinion are 
necessary for the purpose of ascertaining the current severity 
and manifestations of the Veteran's service-connected bilateral 
bunion formation with metatarsalgia of the first metatarsal 
heads.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
bilateral bunion formation with 
metatarsalgia of the first metatarsal 
heads.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file and 
to comment on the severity of the Veteran's 
service-connected bilateral bunion 
formation with metatarsalgia of the first 
metatarsal heads. 

It should be noted that the Veteran is 
separately service-connected for a left 
peroneal nerve injury with foot drop.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, he or she should address 
whether the Veteran has severe flatfoot 
with objective evidence of marked 
deformity, pain on manipulation and use 
accentuated, indication of swelling on use, 
and characteristic callosities.  The 
examiner should also indicate whether the 
Veteran has acquired claw foot (pes cavus) 
with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to 
right angle, shortened plantar fascia, and 
marked tenderness under metatarsal heads.  
He or she should further state whether 
there is malunion or nonunion of the tarsal 
or metatarsal bones of each foot, and if 
so, whether it is moderate, moderately 
severe, or severe.  It should also be noted 
whether the foot injury is considered 
moderate, moderately severe, or severe, and 
whether the Veteran has actual loss of use 
of either foot due to his bilateral bunion 
formation with metatarsalgia of the first 
metatarsal heads.

The examiner is asked to identify the 
specific symptomatology due solely to the 
Veteran's service-connected bilateral 
bunion formation with metatarsalgia of the 
first metatarsal heads, as opposed to any 
nonservice-connected disorder or his 
service-connected left peroneal nerve 
injury with foot drop.  If is not possible 
to separate such symptomatology, the 
examiner should so indicate in his report.  

The presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


